Citation Nr: 1419239	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1963 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.

In October 2013, the Board remanded the case for further development.  Stegall v. West, 11 Vet.App. 268, 271 (1998).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board remanded for a VA audiological examination to determine the current level of the Veteran's hearing loss disability.  

In a November 2013 VA audiological examination report, a VA examiner reported that he could not conduct puretone audiometric testing because there was poor SRT-PTA agreement and poor intra-test agreement.  The examiner also reported that speech discrimination scores were not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent speech discrimination scores.

A January 3, 2014, audiology note shows that a different VA audiologist was able to conduct both speech discrimination and puretone audiometric testing.  The results, however, are not of record.  These results must be obtained and associated with the claim file.  If the results are sufficient for rating purposes, readjudicate the claim, and, if necessary, return the case to the Board.  If the results are unavailable or insufficient for rating purposes, reexamination is required under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of the audiogram referred to in the January 3, 2014, VA audiological treatment note.

All efforts must be documented in the record, and must include a specific request to search and/or recall any archived or otherwise stored records.

2.  If the above-requested audiogram is unavailable, schedule the Veteran for an audiology examination to determine the current severity of his hearing loss. 

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

